                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

ARTHUR BRENNAN MALLOY, #101329,              )
                                             )
      Plaintiff,                             )
                                             )
      v.                                     )   CIV. ACT. NO. 2:18cv974-ECM
                                             )                 (WO)
ALABAMA BOARD OF PARDONS                     )
AND PAROLES, et al.,                         )
                                             )
      Defendants.                            )

                                 OPINION and ORDER

      On January 15, 2019, the Magistrate Judge entered a Recommendation

recommending that the motion for leave to proceed in forma pauperis be denied and

this case be dismissed without prejudice for the Plaintiff’s failure to pay the full

filing fee upon initiation of this case. (Doc. 3). On January 28, 2019, the Plaintiff

filed objections to the Recommendation. (Doc. 4). The Court has carefully reviewed

the record in this case, the Recommendation of the Magistrate Judge, and the

Plaintiff’s objections. Accordingly, upon an independent review of the file in this

case and for good cause, it is

      ORDERED as follows that:

   1. the Plaintiff’s objections be and are hereby OVERRULED;

   2. the motion to proceed in forma pauperis be and is hereby DENIED;
3. the Recommendation of the Magistrate Judge be and is hereby ADOPTED;

   and

4. this case be and is hereby DISMISSED without prejudice.

   DONE this 22nd day of March, 2019.


                                 /s/ Emily C. Marks
                           EMILY C. MARKS
                           CHIEF UNITED STATES DISTRICT JUDGE
